DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Office has received Applicant’s response to the restriction.  Applicant has cancelled all the previous claims and presented brand new claims which do not have the limitations of any of the previous groups. 
The new set of claims that have been presented are numbered incorrectly. Applicant’s claim set dated 02/18/2021 had claims 1-18 as original and 19-20 as cancelled.  That would mean that any new claims would start with the number 21 not 19.  A claim objection has been set forth below and Applicant needs to submit a new claim set with the proper number and change in dependency as shown below. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19-25 been renumbered 21-27.
For the purposes of examination, the claims will be examined as follows: 
1-20. (Cancelled)
21.
22. 
23.
24. 
25.  
26.  

	27.  .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102 (a 1) as being anticipated by USPUB 2005/0193480 issued to Carson.
	Regarding Claim 21, where Applicant seeks a ballistic vest system comprising: a ballistic vest configured to carry body armor; a body armor component within the carried by the ballistic vest for dissipating the force generated by the impact of a ballistic projectile; and a framework to the ballistic vest that is exterior to the body armor component, the framework having a body defined by a front surface, a rear surface, and a peripheral edge, the body of the framework positioned adjacent to the body armor component within the ballistic vest, the body of the framework made from a material that further dissipates the force generated by the impact of the ballistic projectile against the body armor component; Applicant is directed to the teachings of Carlson who discloses making a ballistic vest having a front panel and a rear panel attached to each other by releasable connectors. The front and rear panel each have a ballistic package having a plurality of sheets of ballistic material and a semi-rigid frame structure attached to the layers of the ballistic material. The frame structure has a plurality of members defining openings in the frame structure wherein the frame structure absorbs energy from a projectile entering the sheets of ballistic material [abstract, 0002, 0014, FIGS. 3, 5 and 6A-D].  
	Regarding Claim 22, where Applicant seeks that the ballistic vest system of claim 21, wherein the material of the body of the framework comprises at least one of a polyethylene material, an ABS plastic material, and an aramid fiber material; Applicant is directed to 0014, FIGS. 3, 5 and 6A-D where the instant reference teaches that the frame is made from a low density plastic.
	Regarding Claim 23, where Applicant seeks that the ballistic vest system of claim 21, wherein the body of the framework is of a same shape as the body armor component; Applicant is directed to Figure 3, 5 and 6A-D.
	Regarding Claim 24, where Applicant seeks that the ballistic vest system of claim 21, wherein the body of the framework is positioned behind and adjacent the body armor component; Applicant is directed to FIGS. 3, 5 and 6A-D and 0015.
	Regarding Claim 25, where Applicant seeks that the ballistic vest system of claim 21, wherein the ballistic vest is made from a composite fabric material comprising an outer layer made from a high-performance nylon laminated with an inner layer made from high tenacity polymer fibers; Applicant is directed to 0015-0016 where the instant reference discloses that the multiple plies of ballistic material to which the frame structure is attached can consist of woven or non-woven Kevlar, Spectra, Nylon or Zylon fibers, or other known ballistic materials.
	Regarding claim 26, where Applicant seeks that the ballistic vest system of claim 21, wherein the body of the framework defines one or more openings; Applicant is directed to 0031, FIGS. 3, 5 and 6A-D reference 44.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2005/0193480 issued to Carson in view of USPN 5,619,748A issued to Nelson et al.  evidenced by USPN 4,697,285 issued to Sylvester.
	Regarding Claim 27, where Applicant seeks that the ballistic vest system of claim 21, wherein the body of the framework is of solid construction has no openings-
Carlson teaches what is set forth above but does not specifically teach that the body of the framework does not have openings.  This is remedied by the teachings of Nelson et al. 
	Nelson et al disclose making ballistics vest of the soft body armor type comprises multiple overlying layers of a thin, flexible fabric made of woven plastic fibers secured together to form a soft, flexible front panel located on a strike side of the vest, and multiple overlying layers of a thin, flexible imperforate plastic sheet stacked behind the flexible front panel, on a body side of the vest.  Nelson also references USPN 4,697,285 which teaches that their vest includes front and rear carriers for the front and rear ballistic panels, with shoulder straps and waist straps for securing the vest to the upper torso of the user made of the same structural configuration.
	Thus, a skilled artisan would have found it obvious to have used a solid construction over a perforated or open spaced one in the composite of Carlson. One would have been motivated to do so in order to create a ballistic vest offering different levels of protection depending primarily upon the overall thickness/openings of the protective panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP